Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered April 2, 2003, convicting defendant, upon her plea of guilty, of grand larceny in the third degree, and sentencing her to a conditional discharge for a period of three years and restitution in the amount of $8,360, unanimously affirmed.
Since defendant did not move to withdraw her plea prior to sentencing, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), her challenge to the validity of her plea is *305unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that defendant’s plea was knowing, intelligent and voluntary and that there was nothing in the plea allocution that cast significant doubt on her guilt (see People v Toxey, 86 NY2d 725 [1995]). Defendant’s larcenous intent could be readily inferred from her factual recitations (see People v McGowen, 42 NY2d 905 [1977]). We note that since defendant was denied leave to appeal to this Court from the denial of her CPL 440.10 motion to vacate judgment, that order is not before this Court (CPL 450.15 [1]; 460.15). Concur—Buckley, EJ., Andrias, Saxe, Gonzalez and McGuire, JJ.